Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final office action on merit.  Claim 10 is canceled. Claims 1-9, after amendment, are presently pending and have been considered below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201710983547.1, filed on 10/19/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0314249 A1, Appu et al. (hereinafter Appu) in view of US 2018/01046458 A1, Kuramoto (hereinafter Kuramoto).


As to claim 1, Appu discloses an operation circuit of a convolutional neural network, comprising: an external memory, configured to store an image to be processed (Figs 2A-2C, 19 input data storage unit to store an image to be processed; pars 0065, 0074, 0250, 0255-0256, external memory devices); 
a direct access element, connected with the external memory, and configured to read, according to a row order of the image to be processed, the image to be processed and transmit the image to be processed to a control element (Figs 2A, 5, 11, 18-19, memory controller, I/O controller via buses and I/O interfaces connected (e.g. direct access) to memory device, processor for data access, transfer, storage etc.); 

the internal memory, connected with the control element, and configured to cache the image to be processed (Fig 2B-2D, 3A-3B, 4B-4C, 7, 8B, 19, 29; pars 0210, 0217); and 
at least one operation element, connected with the internal memory, and configured to read the image to be processed from the internal memory and implement convolution and pooling operations (Figs 1-3, 13A-13B; pars 0198, 0210, 0216-0222, convolutional and pooling operations for input image data); wherein the internal memory comprises a static random access memory array, the static random access memory array comprises a plurality of static random access memories (pars 0064, 0203, 0252, 0337, a plurality of SRAM devices (e.g. array of memory) to load data into the calculation unit and store calculation results).
Appu does not expressly discloses a direct access element, connected with the external memory, and configured to read, according to a row order of the image to be processed, and each static random access memory is configured to store data of different rows according to the row order.
Kuramoto, in the same or similar field of endeavor, further teaches storing image data (abstract; Figs 4, 14, 25, 28; pars 0007, 0021, 0075-0077, 0080-0084, 0272, claim 4, image data being stored and read in rows and the convolution or other operation being performed with predetermined row of data).
Therefore, consider Appus and Kuramoto’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate 
As to claim 2, Appu as modified discloses the circuit as claimed in claim 1, wherein the circuit comprises at least two operation elements (Appu: Figs 13A-13B, 14-16, note such operation elements may be convolution operations, pooling operations, data extraction, store, and/or transfer, among other algorithmic operations for neural network training).As to claim 3, Appu as modified discloses the circuit as claimed in claim 2, wherein when connection with a cascade structure is taken between the at least two operation elements, data of a nth layer is cached into the internal memory after subjected to the convolution and pooling operations of a nth operation element, a (n+1)th operation element takes out the image to be processed after the operation and implements the convolution and pooling operations of a (n+1) layer, wherein n is a positive integer (Appu: Figs 2A, 13A-13B, 18-19; pars 0060, 0065, 0074, parallel processor and memory management architecture in Fig 2A enable/provide intermediate computation results among different layers as shown in Figs 13A-13B being stored in on-chip, internal or local cache, or internal cache memory for further access and process from one layer to the next; pars  250, 0254-0255, 0270). 
As to claim 4, Appu as modified discloses the circuit as claimed in claim 2, wherein when connection with a parallel structure is taken between the at least two operation 
10. (Canceled)

Response to Arguments
Applicant’s arguments have been fully considered but they are moot in light of new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661